FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, see remarks and claims, filed 6/30/2022, with respect to the claim rejections under 35 U.S.C. 112 (b) of claims 1-15 and 35 U.S.C. 101 of claim 15 have been fully considered and are persuasive.  The prior rejections of claims 1-15 have been withdrawn. 
Applicant’s arguments, see remarks, filed 6/30/2022, with respect to the rejection(s) of claim(s) 1-7 and 10-15 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.  JEFFERIES is maintained as a primary reference however, the rejection is modified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEFFERIES et al. (US 9373201 B2) in view of LUNSTEDT et al. (US 9371056 B2).
Re claim 16. JEFFERIES discloses (abstract) a vehicle starting control system (FIG.1-9 – using remote server(s) 970 for instance) comprising: 
a server (i.e. remote server(s) in FIG.9), 
a user terminal (i.e. mobile terminal 162), 
a vehicle-mounted device (i.e. control module 101 as in FIG.11) installed in a vehicle and a door lock actuator control circuit (i.e. FIG.1 – door lock/unlock harness 109), 
wherein the server is accessibly connected to a financial system (i.e. c.16, ll.23-28 – payment is verified by server(s) by way of third party or rental server) and can monitor a status of payment (i.e. reservation/payment success) of a predetermined charge (i.e. reservation may require predetermined charge is common for rental vehicles at time of reservation) for the vehicle via the financial system (i.e. FIG.7 shows financial information for reserved vehicle), 
the user terminal and the vehicle-mounted device are each equipped with a transmission/reception device of a short-range wireless communication (FIG.11 – NFC for instance), 
when the payment of the predetermined charge is detected (i.e. remote server(s) consult third party for payment success confirmation – remote server(s) clearly control by way of other devices/modules and other financial data gathered from other server(s) for the purpose of commanding vehicle functions i.e. starter), the server transmits, to the user terminal (i.e. access code/command can be sent to mobile device), a control command (i.e. access code(s) and any other command data necessary to operate vehicle – FIG.9 – c.17, ll.21-41) for switching a starting state of the vehicle from a starting-disable state to a starting-enable state via a wireless network (step 1013), 
the transmission/reception device of the user terminal transmits the control command to the transmission/reception device of the vehicle-mounted device by the short-range wireless communication (FIG.9-11), 
the vehicle-mounted device switches the starting state of the vehicle from the starting-disable state to the starting-enable state based on the control command (step 1013).
However, JEFFERIES fails to explicitly disclose:
the door lock actuator control circuit includes a circuit that can lock and unlock a door lock by controlling an external relay and a door lock actuator by an operation of an internal relay.  
LUNSTEDT teaches (abstract) in a similar field of invention (mobile based immobilization system for vehicles (claim 1) wherein a door lock actuation control system includes (FIG.2) a device that can lock and unlock (claim 1) a door lock by controlling external relay (i.e. smart relay 8) and door lock actuator (implicitly a door opening/closing function with a central locking system requires a lock actuator) by an operation of an internal relay (i.e. internal breaker relay).
The purpose of this system as taught by LUNSTEDT is to prevent theft. (c.2, ll.8-30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the door lock actuator control circuit as taught by LUNSTEDT in order to provide a proper means to operate door locking functions and prevent theft.
	Re claim 18. JEFFERIES discloses the vehicle starting control system according to claim 16, wherein the server is connected to the financial system via a predetermined interface included in the financial system. (i.e. implicitly remote server(s) connected in communication with third party or rental servers, must include at least one type of predetermined/specific interface (i.e. specific network, connector, VPN, etc.) for connecting with a network either wired or wireless)
Re claim 20. JEFFERIES discloses (c.13, ll.60 thru c.14, ll.10) the vehicle starting control system according to claim 16, wherein the control command includes authentication information (i.e. VIN data) used for the vehicle-mounted device.  
Re claim 22. JEFFERIES discloses (c.5, ll.23-41) the vehicle starting control system according to claim 16, wherein the starting state of the vehicle includes at least one of a door lock state of the vehicle, an engine starting state of the vehicle, a state of an immobilizer of the vehicle, and a state of a push button for starting the vehicle.  
Claim(s) 17, 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEFFERIES et al. (US 9373201 B2) in view of IKEDA et al. (US 20120056734 A1).
Re claim 17. JEFFERIES discloses (as explained for claim 16) a vehicle starting control system comprising: 
a server, 
a vehicle-mounted device installed in a vehicle and a card reader (i.e. QR and/or Bar code, RFID/NFC auto detect read/writer – given that wireless communication can be performed by such reader with a wireless device (i.e. mobile devices or other devices capable of wireless data communication) and the card reader is not further defined with specific functions or structure) connected to the vehicle-mounted device, 
wherein 2Application No. 16/982,162the server is accessibly connected to a financial system and can monitor a status of payment of a predetermined charge for the vehicle via the financial system, 
when the payment of the predetermined charge is detected, a control command for switching a starting state of the vehicle from a starting-disable state to a starting-enable state via a wireless network, 
the vehicle-mounted device switches the starting state of the vehicle from the starting-disable state to the starting-enable state based on the control command acquired via the card reader.  
However, JEFFERIES fails to explicitly disclose:
an IC card, 
the server writes, to the IC card, and
the IC card transmits the control command to the card reader by a short-range wireless communication.
IKEDA teaches (abstract) in similar field of invention for vehicle security communication system, wherein [0042] a mobile device module 31 communicates using short-range wireless communication (claim 9) with an IC card 2 in place of a mobile device carried by a driver (FIG.1-4) for operating vehicle functions, including unlocking door [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using an IC card as taught by IKEDA in place of a mobile device in order to provide a means to operate door locking functions as used by JEFFERIES.
Re claim 19. JEFFERIES discloses (as for claim 18) the vehicle starting control system according to claim 17, wherein the server is connected to the financial system via a predetermined interface included in the financial system.  
Re claim 21. JEFFERIES discloses (as for claim 20) the vehicle starting control system according to claim 17, wherein the control command includes authentication information used for the vehicle-mounted device.  
Re claim 23. JEFFERIES discloses (as for claim 22) the vehicle starting control system according to claim 17, wherein the starting 3Application No. 16/982,162state of the vehicle includes at least one of a door lock state of the vehicle, an engine starting state of the vehicle, a state of an immobilizer of the vehicle, and a state of a push button for starting the vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                             8/15/2022